211 S.W.3d 639 (2007)
Reginald KIBBY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 87892.
Missouri Court of Appeals, Eastern District, Division Two.
January 16, 2007.
Gwenda R. Robinson, District Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman, Assistant Attorney General, Jefferson City, MO, for respondents.
Before GEORGE W. DRAPER III, P.J., GARY M. GAERTNER, SR., J., and ROBERT G. DOWD, JR., J.
Prior report: 33 S.W.3d 656.

ORDER
PER CURIAM.
Appellant, Reginald Kibby ("Movant"), appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Following a jury trial, Movant was convicted of one count of murder in the first degree ("Count I"), section 565.020, RSMo 1994,[1] one count of armed criminal action ("Count II"), section 571.015, and one count of robbery in the first degree ("Count III"), section 569.020. Movant was sentenced to life imprisonment without the possibility of probation or parole for Count I, twenty-five years of imprisonment for Count II, and twenty-five years of imprisonment for Count III, with the sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the motion court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  All statutory references are to RSMo 1994 unless otherwise indicated.